         Case 9:21-mj-00036-KLD Document 3 Filed 03/17/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

  In the Matter of the Search of:
                                                    MJ 21-36-M-KLD

  6 Rosebud Lane, Missoula, MT 59801
  and a 2005 Black Mercedes Benz                     ORDER
  bearing Montana License Plate
  453615C


      The warrant in the above-entitled matter having been executed and returned

- together with a copy of the certified inventory of the property seized - to the

undersigned, the Clerk of Court is directed to file the same.

      IT IS SO ORDERED.

             DATED this 17th day of March, 2021.



                                               _____________________________
                                               Kathleen L. DeSoto
                                               United States Magistrate Judge




                                           1
